DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 03/03/2022.
Response to Arguments
Applicant’s arguments, filed 03/03/2022, with respect to claims 1-20 have been fully considered and are persuasive. The objection to claim 17 is withdrawn in view of the amendment. The obviousness rejections are also hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence by Applicant’s representative Ankur Garg (Reg. No. 62,463 Telephone (619) 541-6100) on March 17, 2022.
Claims 10, 14, 16, and 18 are amended herein.
10.	(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a computing 
receiving a plurality of data blocks to write on a plurality of physical disks associated with a set of one or more host machines;
encrypting data in each data block in the plurality of data blocks using a logical block address (LBA) of the data block as a tweak; 
 storing the plurality of encrypted data blocks in a plurality of physical blocks of the plurality of physical disks; [[and]]
storing, for each of the plurality of physical blocks, an indication of whether encrypted data stored in the physical block is encrypted with an LBA as a tweak or a physical block address (PBA) as a tweak, wherein a first indication indicates that first encrypted data stored in a first physical block in the plurality of physical blocks is encrypted with an LBA as a tweak; and
performing deduplication on the plurality of physical disks by:
determining that [[a]]the first physical block and a second physical block in the plurality of physical disks are duplicates, the first physical block having the first encrypted data encrypted by a first LBA associated with the first physical block as a tweak, the second physical block having second encrypted data encrypted by a second LBA associated with the second physical block as a tweak;
decrypting the first encrypted data in the first physical block using the first LBA associated with the first physical block as a tweak; [[and]]
; and
changing the first indication to indicate that encrypted data stored in the first physical block is encrypted with a PBA as a tweak.
14.	(Currently Amended) The non-transitory computer readable medium of claim 10, wherein the indications are stored in ), and wherein changing the first indication comprises marking the first physical block as PBA-Encrypted by setting a flag in the SUT that is associated with the first physical block.
16.	(Currently Amended) A computer system, comprising:
a memory; and
at least one processor coupled to the memory, the at least one processor being configured to cause the computer system to:
receive a plurality of data blocks to write on a plurality of physical disks associated with a set of one or more host machines;
encrypt data in each data block in the plurality of data blocks using a logical block address (LBA) of the data block as a tweak; 
 store the plurality of encrypted data blocks in a plurality of physical blocks of the plurality of physical disks; [[and]]
store, for each of the plurality of physical blocks, an indication of whether encrypted data stored in the physical block is encrypted with an LBA as a tweak or a physical block address (PBA) as a tweak, wherein a first indication indicates that first encrypted data stored in a first physical block in the plurality of physical blocks is encrypted with an LBA as a tweak; and
perform deduplication on the plurality of physical disks by:
determining that [[a]]the first physical block and a second physical block in the plurality of physical disks are duplicates, the first physical block having the first encrypted data encrypted by a first LBA associated with the first physical block as a tweak, the second physical block having second encrypted data encrypted by a second LBA associated with the second physical block as a tweak;
decrypting the first encrypted data in the first physical block using the first LBA associated with the first physical block as a tweak; [[and]]
re-encrypting decrypted data in the first physical block using a first ; and
changing the first indication to indicate that encrypted data stored in the first physical block is encrypted with a PBA as a tweak.
18.	(Currently Amended) The computer system of claim 16, wherein the indications are stored in ), and wherein changing the first indication comprises marking the first physical block as PBA-Encrypted by setting a flag in the SUT that is associated with the first physical block.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “storing, for each of the plurality of physical blocks, an indication of whether encrypted data stored in the physical block is encrypted with an LBA as a tweak or a physical block address (PBA) as a tweak, wherein a first indication indicates that first encrypted data stored in a first physical block in the plurality of physical blocks is encrypted with an LBA as a tweak” and “changing the first indication to indicate that the encrypted data stored in the first physical block is encrypted with a PBA as a tweak” in combination with the overall claimed limitations when interpreted in light of the specification. This application is allowed in view of the reasons put forth on page 13 of the remarks filed on March 3, 2022.
The closest reference for the above claim limitation is prior art of record Hars et al. US 2015/0052370 (“Hars”). Hars teaches that data may be encrypted with LBA or 
In an updated search, three new references that teach tweaking with LBA and PBA during encryption. These references are Hars et al. US 2012/0278635, Deutsch et al. US 2019/0220349 and Yap et al. US 2015/0169472. Although these references teach tweaking with LBA or PBA during encryption and therefore, these references are pertinent, these references are silent about the above two claim limitations. 
Therefore, claim 1 is allowable.
Independent claims 10 and 16 have been amended to recite similar recitations and these claims are also allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132